Citation Nr: 1645248	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-28 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for arthritis of the knees and shoulders, including as a result of exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel 


INTRODUCTION

The Veteran was in the National Guard from January 1958 to March 1959 and served on active duty from March 1959 to March 1962 and from June 1962 to November 1978.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for multiple claims.

In April 2012, the Veteran testified in support of his claims that were appealed during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  The transcript has been associated with the virtual record.

The Board subsequently remanded the claims for further development but, in March 2015, determined that prior remand directives (concerning a remand in February 2014) were not substantially complied with, as there were still deficiencies in procuring the Veteran's service treatment records (STRs) and appropriately notifying him if they were unavailable and unobtainable.  Consequently, the Board again remanded the claims.  Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board commits error, as a matter of law, in failing to ensure this compliance).

The Board denied multiple claims in December 2015, but remanded the current claim of service connection for arthritis of the knees and shoulders because there had not been substantial compliance with the Board's March 2015 remand instructions.  Specifically, the Board requested a more detailed medical opinion.  That medical opinion was completed in February 2016.  The case has been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and, therefore, it is presumed that he was exposed to herbicides, including the dioxin in Agent Orange, while there.

2.  The most probative medical and other evidence of record, however, meaning the most competent and credible, preponderates against finding that his bilateral knee and bilateral shoulder arthritis is due to disease, injury or event during his active military service, including especially the presumed exposure to herbicides and that bilateral knee and shoulder arthritis also was not shown to have initially manifested within the one-year period following his discharge from active military service in November 1978.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for arthritis of the knees and shoulders, either as directly or presumptively incurred in service, including owing to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and, preferably, prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If the claim is for service connection, the notice should also address the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by way of letters dated in April and November 2009.

And as concerning the additional obligation to assist him in fully developing the evidence pertinent to his claim, VA has obtained the Veteran's service treatment and personnel records, also the records of his evaluation and treatment since service, and provided him adequate VA compensation examinations, including for a medical nexus opinion that were needed concerning the origin of this claim, particularly insofar as its posited relationship with his service.  

In March 2015, the Board remanded multiple claim to obtain STRs from his earlier period of service from March 1959 to March 1962.  But in April 2015, the RO or Appeals Management Center (AMC) was notified in response that there were no more STRs at the National Personnel Records Center (NPRC), which is a military records repository.  Previously, in September 2008 Maxwell Air Force Base had indicated that medical records were not maintained at that facility and that all available STRs previously had been uploaded to the electronic database in March 2014 (referring to the Veterans Benefits Management System (VBMS)).  The Veteran was appropriately notified in September 2015 that the RO/AMC had received a negative response in reference to the request for his STRs for the period of service from March 1959 to March 1962.  He consequently was asked whether he had any of these records in his personal possession, and in response he advised the RO/AMC that he did not.  See Report of General Information dated September 21, 2015.  Consequently, any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2) and (e)(1).

As noted in the Introduction, the Board remanded this claim one more time in December 2015 to obtain an adequate medical opinion, which opinion was obtained in February 2016.  The Board finds that there was substantial compliance with the December 2015 remand instructions.

So considering all that has occurred, VA has to the extent possible complied with its duties to notify and assist the Veteran with this claim.

II. Analysis

As already alluded to, the STRs from the Veteran's earlier period of service (from 1959 to 1962) could not be obtained despite several attempts by the RO/AMC.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1. Vet. App. 365, 367 (1991).  Missing records concerning the Veteran's military service, however, while indeed unfortunate, do not, alone, obviate the need for him to still have evidence supporting his claim by establishing he has the claimed disability and by suggesting a relationship or correlation between the claimed disability and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, 1 Vet. App. at 367).  In other words, missing records concerning a Veteran's service do not lower the threshold for an allowance of the claim.  No presumption, either in favor of the claim or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  The Board accordingly has undertaken the analysis of the Veteran's claim with this heightened duty in mind.

The Veteran's claims file is entirely electronic, so paperless, and in deciding this claim the Board has reviewed all of the evidence in this virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Active military, naval, or air service" includes active duty (AD) and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled or died from an injury, though not also disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Certain conditions, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after the Veteran's discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Moreover, presumptive service connection does not apply to claims predicated on ACDUTRA and INACDUTRA service, only instead AD.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23) ; 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be 
part-time training.

National Guard duty, however, is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  
Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

There also are other presumptions warranting consideration in this appeal.  If a Veteran served in Vietnam during the Vietnam era (or at certain other locations like in Thailand at certain specifically defined times and under certain specifically defined circumstances), it will be presumed that he was exposed to Agent Orange while there.  Furthermore, given this presumption of exposure to an herbicide agent during active military, naval, or air service, certain diseases shall be presumptively service connected, even though there is no record of such disease during service, provided also that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e) are met.  Diseases presumptively associated with such exposure include:  AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (does not include hypertension, peripheral manifestations of arteriosclerosis, or any other condition that does not quality within the generally accepted medical definition of Ischemic heart disease); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; "early onset" peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  See Notice, 75 Fed. Reg. 168, 53202-16  (Aug. 31, 2010).

These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and "early onset" peripheral neuropathy shall have become manifest to a degree of 10 percent or more within one year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

If no presumptions apply to a claim, there must be probative evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the relevant evidence of record, so both the medical and lay evidence, and an evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence. Baldwin v. West, 13 Vet. App. 1 (1999).

Arthritis of the Knees and Shoulders

The Veteran asserts that arthritis of the knees and shoulders is the result of exposure to herbicides during his active military service, but particularly while in Vietnam.

The question of whether the Veteran has arthritis in his knees and shoulders is not in dispute.  The medical evidence in the file confirms that he most certainly does have arthritis in the knees and shoulders.  What is in dispute, however, is whether this disease incepted during his service, within one year of his discharge, or is otherwise related or attributable to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And after reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against all potential theories of entitlement for this disability.

First, the Board shall discuss presumptive service connection.  The Veteran served in the Republic of Vietnam from October 1966 to September 1967 and from June 1970 to April 1971, so during the Vietnam era.  It therefore must be presumed that he was exposed to an herbicide agent like the dioxin in Agent Orange during that service.  38 U.S.C.A. § 1116(f).  Arthritis, however, is not one of the diseases presumptively associated with Agent Orange exposure.  Moreover, there is no probative evidence otherwise directly attributing this disease to his service, including to his presumed exposure to Agent Orange in Vietnam.  In fact, in the February 2016 compensation examination report, the examiner stated that according to the Institute of Medicine and the National Academy of Sciences, there is no association between arthritis and Agent Orange exposure.

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).  See, too, Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  

But as already alluded to, notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing entitlement to service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Thus, the Board shall proceed with determining entitlement to service connection on a direct-causation basis.  

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection nevertheless may be established by evidence demonstrating that disease was in fact incurred during service.  See Combee, 34 F.3d at 1043-44.  See also 38 C.F.R. § 3.303(d).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent and credible evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44. 

The Board shall now discuss service incurrence.  Arthritis, as mentioned, is a "chronic disease" according to 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where a combination of manifestations sufficient to identify a "chronic disease" in service, and establish chronicity at the time are present, any later manifestation of the same "chronic disease" is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  If chronicity in service is not established or legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

In this case, the Veteran's STRs show that the Veteran complained of left knee pain in 1966.  The diagnosis was bursitis.  The Veteran denied any trauma.  In September 1978, as the Veteran was getting ready to retire from service, he reported aches and pains in his knees and shoulders.  The examiner reported there was no effusion, ligamentous instability, and that the Veteran's knees had full range of motion.  However, the examiner did not report findings pertaining to the shoulders.  A diagnosis of chronic bursitis was entered in the separation examination report.  The Board sees complaints of swollen and painful joints on the corresponding medical history in 1978 that the Veteran completed on separation.  Based on these findings, the Board finds that evidence of an in-service event is demonstrated.  

The Veteran has attributed the arthritis to these in-service complaints and the diagnosis of bursitis and at the April 2012 hearing, he stated that he had had pain in these areas ever since service.  The Board finds this assertion not credible for the purpose of establishing continuity of symptomatology since his service, which ended in November 1978.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994).  While he definitely reported pain in these areas upon service separation, private medical records from 1984 to 2004, which covers a 20-year period, do not document complaints of pain in these areas.  In 1984, the Veteran described pain between his shoulders and back and specifically attributed that pain to a recent injury that occurred at work.  A June 1999 private medical record shows that the Veteran reported left ankle pain and noted he had sustained a fracture 19 years ago (i.e., after service discharge).  It is significant there was no mention of pain involving his knees and shoulders when examined in connection with pain in his back and left ankle.  It stands to reason that, had he in fact also been experiencing these symptoms in relation to his knees and shoulders, there would have been some mention of this, but there clearly was not.  These records, which are contemporaneous to the time periods in question, are highly probative, as his statements recorded at the time were made to physicians or other evaluating clinicians for the purposes of diagnosis and treatment (and to specifically identify disabilities), and thus are exceptionally trustworthy because he had a strong motive to tell the truth in order to receive proper medical care and recognition of these disabilities.  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  The Federal Circuit Court went on to indicate, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Id. at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  See also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Post-service, the first findings of arthritis beyond the left ankle was in 2002.  Clearly, that was well after expiration of the one-year presumptive period for initial manifestation of arthritis to a compensable degree of at least 10-percent disabling to, in turn, warrant presuming that it was incurred during the Veterans service.   38 U.S.C.A. § 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309(a).  That was also more than 20 years after his separation from active military service.  That lengthy period without any complaints or treatment (meaning between his separation from service in 1978 and the first objective evidence of osteoarthritis in 2002) tends to weigh heavily against his claim.  In the appropriate circumstance, like here, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Thus, the Board finds the Veteran's statements and testimony proclaiming that he has had arthritis, or at least chronic pain, in his knees and shoulders since his service in Vietnam to lack credibility.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (finding that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Additionally, the February 2016 VA compensation examiner opined that it was less likely than not the Veteran's current arthritis in the knees and shoulders was related to the in-service diagnosis of bursitis.  She stated that the medical literature does not support bursitis progressing to arthritis.  She also stated that with osteoarthritis, the cartilage starts to wear over time, which is primarily related to aging.  Thus, the examiner concluded that the current arthritis of the knees and shoulders is unrelated to the bursitis the Veteran experienced in service in those areas.  

The Veteran has not submitted any contrary medical opinion.  There is no other competent and credible evidence etiologically linking the arthritis in his knees and shoulders to any other aspect of his service, including to his presumed exposure to Agent Orange in Vietnam.

The Board realizes the Veteran is of the opinion that such a nexus exists between the arthritis in his knees and shoulders and his service.  However, while competent to provide opinions on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to opine on the etiology of the arthritis in his knees and shoulders, as this is a complex medical question regarding the cause of the condition requiring specialized expertise to address.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (explaining that the determination of whether medical versus lay evidence is needed to support a claim is a case-by-case determination, so reliant on the specific facts of the case and the particular type of condition being claimed).

Accordingly, the Board finds that the Veteran's unsubstantiated assertions of a positive nexus between his bilateral knee and shoulder arthritis and active service, including herbicide exposure, are outweighed by the VA examiner's unfavorable nexus opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  Furthermore, the Board does not have discretion to render its own etiological findings in the Veteran's favor when the competent medical evidence dictates otherwise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (stating that the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment).  It follows that the totality of the evidence does not show that the Veteran has arthritis of the knees and shoulders that is causally related to his active service such that service connection may be established.

For the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for arthritis of the knees and shoulders.  Thus, while mindful of the benefit-of-the-doubt doctrine, it is not for application and the benefits sought on appeal must be denied.  38 U.S.C.A. § 5107.


ORDER

The claim of entitlement to service connection for arthritis of the knees and shoulders, including as a result of exposure to herbicide agents, is denied. 



_________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


